Oo Oo SYN BDH AH FB WH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 1 of 9

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT

 

 

WESTERN DISTRICT OF WASHINGTON _
AT SEATTLE
THOMAS COPLEY, MARVIN COYNER,
and ELIZABETH EVANS, No. 2:19-cv-00707-RSL
Plaintiffs, STIPULATED MOTION AND
] ORDER TO AMEND CASE
v. DEADLINES
ZF TRW AUTOMOTIVE HOLDINGS
CORP., HYUNDAI MOTOR AMERICA, NOTE ON MOTION CALENDAR:
INC., AND KIA MOTOR AMERICA, INC.,
JUNE 13, 2019
Defendants.
STIPULATED MOTION

 

Pursuant to LCR 7(d)(1) and LCR 10(g), Plaintiffs Thomas Copley, Marvin Coyner,
and Elizabeth Evans (“Plaintiffs”), and Defendants ZF TRW Automotive Holdings Corp.,
Hyundai Motor America, Inc., and Kia Motor America, Inc. (“Defendants”), by and through
counsel, hereby stipulate and move that the time for Defendants to answer, move, or otherwise
plead in response to Plaintiffs’ Complaint and for Plaintiffs to file a motion for class
certification in accordance with LCR 23(i)(3) shall be amended as provided herein.

Specifically, the parties hereby stipulate as follows:

STIPULATED MOTION AND [PROPOSED] ORDER TO AMEND
CASE DEADLINES -— 1
No. 2:19-cv-00707-RSL

 
Rh WwW bw

So Oo TIT NH GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 2 of 9

On May 10, 2019, Plaintiffs filed a Class Action Complaint in the above-captioned
matter. Dkt. #1. In civil actions now pending in other federal district courts (“Related
Actions”), other plaintiffs have asserted related or similar claims to those made in this action.

On June 5, 2019, counsel for plaintiffs in two Related Actions filed a motion pursuant
to 28 U.S.C. § 1407 (the “Consolidation Motion”) with the Judicial Panel On Multidistrict
Litigation (“Panel”) seeking to coordinate the Related Actions for consolidated pre-trial
proceedings in a single jurisdiction, opening MDL No. 2905.

The parties agree and stipulate that there is good cause to extend the time for Defendants
to answer, move, or otherwise plead in response to Plaintiffs’ Complaint and for Plaintiffs to
file a motion for class certification in accordance with LCR 23(i)(3) until after the Panel rules
on the Consolidation Motion, because doing so will conserve the Court’s and the parties’
resources and avoid duplicative or inconsistent rulings in this case and the other Related

Actions.

 

' See Samouris v. ZF-TRW Auto. Holdings Corp., No. 2:19-cv-11215-MAG-EAS (E.D. Mich. Apr. 26,
2019); Hernandez v. Hyundai Motor Am., Inc., No. 8:19-cv-00782-JAK-FFM (C.D. Cal. Apr. 29, 2019);
Payne v. ZF Friedrichshafen AG, No. 1:19-cv-21681-MGC (S.D. Fla. Apr. 30, 2019); Rubio v. ZF-TRW
Auto. Holdings Corp., No. 2:19-cv-11295-MAG-EAS (E.D. Mich. May 3, 2019); Altier v. ZF-TRW
Auto. Holdings Corp., No. 8:19-cv-00846-JAK-FFM (C.D. Cal. May 6, 2019); Santos v. ZF
Friedrichshafen AG, No. 0:19-cv-61174-WPD (S.D. Fla. May 8, 2019); Radi v. FCA (“Fiat Chrysler
Automobiles”) US LLC, No. 1:19-cv-02769-FB-LB (E.D.N.Y. May 10, 2019); Croft v. ZF
Friedrichshafen AG, No. 2:19-cv-04256-JAK-FFM (C.D. Cal. May 16, 2019); Heilman-Ryan v. ZF
TRW Auto. Holdings Corp., No. 4:19-cv-11464-MFL-EAS (E.D. Mich. May 17, 2019); Bell v. ZF
Friedrichshafen AG, No. 8:19-cv-00963-JAK-FFM (C.D. Cal. May 21, 2019); Bliss v. ZF
Friedrichshafen AG, No. 8:19-cv-00970-JAK-FFM (C.D. Cal. May 21, 2019); McFadden v. Hyundai
Motor America, Inc., No. 8:19-cv-01154-JIVS-JDE (C.D. Cal. Jun. 10, 2019); Carroll v. American
Honda Motor Company, Inc., No. 8:19-cv-01155-JVS-JDE (C.D. Cal. Jun. 10, 2019).

STIPULATED MOTION AND-+-PROPOSED] ORDER TO AMEND
CASE DEADLINES — 2
No. 2:19-cv-00707-RSL

 
oO Oo SN DH A BP WO VHB Be

NNR NR BR ON ND ia ei i a a a
vA FF Yw NY FY CGD OO ID DR NH BF HY BW SF oS

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 3 of 9

The parties further agree and stipulate that subject to this Court’s approval, by and
between the Plaintiffs and Defendants, by and through their undersigned counsel or counsel
acting on their behalf, that:

1. The deadlines related to initial disclosures and submission of the Joint Status Report
and Discovery Plan set by the Court, see ECF No. 23, are continued until after the Panel
tules on the Consolidation Motion. The parties agree to confer and propose new
deadlines, if the Panel denies the Consolidation Motion;

2. Defendants’ time to answer, move, or otherwise plead in response to Plaintiffs’
Complaint shall be continued until after the Panel rules on the Consolidation Motion as
follows:

(i) In the event that the Panel denies the Consolidation Motion, or MDL No. 2905 is
otherwise terminated, (1) the Defendants’ time to answer, move, or otherwise plead
in response to Plaintiffs’ Complaint shall be extended until 45 days after the Panel’s
order denying transfer or other event resulting in termination of the proceedings in
MDL No. 2905; (2) Plaintiffs shall have 45 days to respond to any motion(s) that
may be made by Defendants directed to the Complaint; and (3) Defendants shall
have 30 days after Plaintiffs’ response(s) to file any reply in support of any motion(s)
that may be directed to the Complaint;

(ii) In the event that the Panel grants the Consolidation Motion, the Defendants’ time to

answer, move, or otherwise plead in response to Plaintiffs’ Complaint; Plaintiffs’
time to respond to any motion(s); and Defendants’ time to file any reply shall be

determined as ordered by the Transferee Court;

STIPULATED MOTION AND {PROPOSED} ORDER TO AMEND
CASE DEADLINES — 3
No. 2:19-cv-00707-RSL

 
& WD WN

o CO ~T HB WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 4 of 9

3. The deadlines pursuant to LCR 23(i)(3) are continued until after the Panel rules on the

Consolidation motion. The parties are to confer regarding a class certification briefing

schedule, if the Panel denies the Consolidation Motion; and

4. Entry into this stipulation by the Defendants shall not constitute a waiver of any
defenses. For the avoidance of doubt, the Defendants expressly preserve and do not
waive any other defenses, including, but not limited to, the defenses of lack of personal
jurisdiction, lack of subject matter jurisdiction, insufficiency of process, or improper

venue. The Defendants expressly reserve their rights to raise such defenses in any

responsive pleading.

STIPULATED AND AGREED TO this 13th day of June, 2019.

s/ Ryan McDevitt

Lynn Lincoln Sarko, WSBA #16569
Gretchen Freeman Cappio, WSBA #29576
Ryan McDevitt, WSBA #43305
Erika Keech, WSBA #45988
KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

Tel (206) 623-1900

Fax (206) 623-3384
Isarko@kellerrohrback.com
gcappio@kellerrohrback.com
rmedevitt@kellerrohrback.com
ekeech@kellerrohrback.com

Attorneys for Plaintiffs

s/ William R. Squires IIT

William R. Squires III, WSBA No. 4976
CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Telephone: (206) 625-8600

Fax: (206) 625-0900

E-mail: rsquires@corrcronin.com

Attorneys for Defendant ZF TRW
Automotive Holdings Corp.

s/ Christopher M. Ledford

Christopher M. Ledford, WSBA #44515
PERKINS COIE LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

STIPULATED MOTION AND fPROPOSED] ORDER TO AMEND

CASE DEADLINES — 4
No. 2:19-cv-00707-RSL

 
& Ww

Oo co ~~ HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 5 of 9

Telephone: (206) 359-8000
Facsimile: (206) 359-9000
cledford@perkinscoie.com

s/ Lance A. Etcheverry

Lance A. Etcheverry, Pro hac vice
Caroline Van Ness, Pro hac vice
Matthew J. Tako, Pro hac vice
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

525 University Avenue, Suite 1400
Palo Alto, CA 94301

Tel (650) 470-4500

Fax (650) 470-4570
Lance.Etcheverry@skadden.com
Caroline. VanNess@skadden.com
Matthew.Tako@skadden.com

John H. Beisner, Pro hac vice
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
1440 New York Avenue N.W.
Washington, DC 20005

Tel (202) 371-7000

Fax (202) 393-5760
John.Beisner@skadden.com

Attorneys for Defendants Hyundai Motor
America, Inc. and Kia Motor America, Inc.

STIPULATED MOTION AND {PROPOSED} ORDER TO AMEND
CASE DEADLINES — 5
No. 2:19-cv-00707-RSL

 
Oo Oo YN DO Oe BRB WH LP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 6 of 9

ORDER

Pursuant to the above stipulation, and good cause appearing, IT IS SO ORDERED that:

1. The deadlines related to initial disclosures and submission of the Joint Status Report

and Discovery Plan set by the Court, see ECF No. 23, are continued until after the

Judicial Panel On Multidistrict Litigation (“Panel”) rules on the motion filed pursuant

to 28 U.S.C. § 1407, opening MDL No. 2905 (the “Consolidation Motion”). The parties

agree to confer and propose new deadlines, if the Panel denies the Consolidation

Motion;

2. Defendants’ time to answer, move, or otherwise plead in response to Plaintiffs’

Complaint shall be continued until after the Panel rules on the Consolidation Motion as

follows:

(i)

(ii)

In the event that the Panel denies the Consolidation Motion, or MDL No. 2905
is otherwise terminated, (1) the Defendants’ time to answer, move, or otherwise
plead in response to Plaintiffs’ Complaint shall be extended until 45 days after
the Panel’s order denying transfer or other event resulting in termination of the
proceedings in MDL No. 2905; (2) Plaintiffs shall have 45 days to respond to
any motion(s) that may be made by Defendants directed to the Complaint; and
(3) Defendants shall have 30 days after Plaintiffs’ response(s) to file any reply
in support of any motion(s) that may be directed to the Complaint; or

In the event that the Panel grants the Consolidation Motion, the Defendants’
time to answer, move, or otherwise plead in response to Plaintiffs’ Complaint;
Plaintiffs’ time to respond to any motion(s); and Defendants’ time to file any

reply shall be determined as ordered by the Transferee Court;

STIPULATED MOTION AND {PROPOSED] ORDER TO AMEND
CASE DEADLINES — 6
No. 2:19-cv-00707-RSL

 
=

Case 2:19-cv-00707-RSL Document 27 Filed 06/13/19 Page 7 of 9

3. The deadlines pursuant to LCR 23(i)(3) are continued until after the Panel rules on the
Consolidation motion. The parties are to confer regarding a class certification briefing
schedule, if the Panel denies the Consolidation Motion; and

4. Entry into this stipulation by the Defendants shall not constitute a waiver of any
defenses. For the avoidance of doubt, the Defendants expressly preserve and do not
waive any other defenses, including, but not limited to, the defenses of lack of personal
Jurisdiction, lack of subject matter jurisdiction, insufficiency of process, or improper

venue. The Defendants expressly reserve their rights to raise such defenses in any

oOo CO NT DB WA BP WH WW

BO RO BRD RQ BRD ORD mee me
aA F&F Ww NY §|& FSF Oo oO ND DR DAD BR WH WH fF OC

 

 

responsive pleading.

DATED: Sow. | i 20 \7

Presented by:

s/ Ryan McDevitt

Lynn Lincoln Sarko, WSBA #16569
Gretchen Freeman Cappio, WSBA #29576
Ryan McDevitt, WSBA #43305
Erika Keech, WSBA #45988
KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

Tel (206) 623-1900

Fax (206) 623-3384
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
rmcedevitt@kellerrohrback.com
ekeech@kellerrohrback.com
Attorneys for Plaintiffs

STIPULATED MOTION AND fPRCP6SEP] ORDER TO AMEND
CASE DEADLINES — 7
No. 2:19-cv-00707-RSL

MES Copwk/

Robert S. Lasnik
United States District Judge

 
- Ww WN

Oo oC ~~ TI HA WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document 27

s/ William R. Squires II

William R. Squires II], WSBA No. 4976
CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900

Seattle, Washington 98154-1051

Telephone: (206) 625-8600

Fax: (206) 625-0900

E-mail: rsquires@corrcronin.com

Attorneys for Defendant ZF TRW Automotive
Holdings Corp.

s/ Christopher M. Ledford

Christopher M. Ledford, WSBA #44515
PERKINS COIJE LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: (206) 359-8000

Facsimile: (206) 359-9000
cledford@perkinscoie.com

s/ Lance A, Etcheverry

Lance A. Etcheverry, Pro hac vice
Caroline Van Ness, Pro hac vice
Matthew J. Tako, Pro hac vice
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

525 University Avenue, Suite 1400
Palo Alto, CA 94301

Tel (650) 470-4500

Fax (650) 470-4570
Lance.Etcheverry@skadden.com
Caroline. VanNess@skadden.com
Matthew. Tako@skadden.com

John H. Beisner, Pro hac vice
SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
1440 New York Avenue N.W.
Washington, DC 20005

Tel (202) 371-7000

Fax (202) 393-5760
John.Beisner@skadden.com

Attorneys for Defendants Hyundai Motor America,
Inc. and Kia Motor America, Inc.

Filed 06/13/19 Page 8 of 9

STIPULATED MOTION AND PROPOSED] ORDER TO AMEND

CASE DEADLINES - 8
No. 2:19-cv-00707-RSL

 
